Exhibit (10) T

AMENDED AND RESTATED

CHANGE-IN-CONTROL AGREEMENT

VINCENT SPERO

THIS AMENDED AND RESTATED CHANGE-IN-CONTROL AGREEMENT (this “Agreement”), is
made as of this DECEMBER 4, 2013(the “Effective Date”), among PEAPACK-GLADSTONE
BANK (the “Bank”), a New Jersey state banking association with its principal
office at 190 Main Street, Gladstone, New Jersey 07934, PEAPACK-GLADSTONE
FINANCIAL CORPORATION (“Peapack”), a New Jersey Corporation which maintains its
principal office at 500 Hills Drive, Bedminster, NJ 07921 (Peapack and the Bank
collectively are the “Company”) and Vincent Spero. (the “Executive”).

 

BACKGROUND

 

WHEREAS, the Company and the Executive previously entered into that certain
Amended and Restated Change-in-Control Agreement dated SEPTEMBER 28, 2009 (the
“Existing Agreement”), pursuant to which the Executive was entitled to
termination benefits in the event of a termination of employment following the
Change in Control of the Company;

WHEREAS, the Company and the Executive now desire to amend and restate the
Existing Agreement in its entirety to remove the gross-up provision on parachute
payments within the meaning of section 280G of the Internal Revenue Code of
1986, as amended and the regulations promulgated thereunder (the “Code”), reduce
and modify certain severance amounts payable to the Executive upon a termination
of employment and to make certain other clarify changes;

WHEREAS, in consideration for these changes to the Existing Agreement, the
Executive will be entitled to receive an equity grant in the amount of $68,850
on the Effective Date, pursuant to the restrictions and conditions set forth in
the Company’s 2012 Long-Term Stock Incentive Plan and the award agreement
evidencing such equity grant; and

WHEREAS, this Agreement replaces and supersedes the Existing Agreement in its
entirety.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, the Company and the Executive, each intending to be legally
bound hereby agree as follows:

1.          Definitions

a.          Cause. For purposes of this Agreement “Cause” with respect to the
termination by the Company of the Executive’s employment shall mean (i) willful
and continued failure by the Executive to perform his duties for the Company
under this Agreement after at least one warning in writing from the Board of
Directors of Peapack (the “Board”) identifying specifically any such failure;
(ii) the willful engaging by the Executive in misconduct which causes material
injury to the Company as specified in a written notice to the Executive from the
Board; or (iii) conviction of a crime, other than a traffic violation, habitual
drunkenness, drug abuse, or excessive absenteeism other than for illness, after
a warning (with respect to drunkenness or absenteeism only) in writing from the
Board to refrain from such behavior. No act or failure to act on the part of the
Executive shall be considered willful unless done, or omitted to be done, by the
Executive not in good faith and without reasonable belief that the action or
omission was in the best interest of the Company.

b.          Change in Control. “Change in Control” means any of the following
events: (i) when any person (as such term is used in Sections 13(d) and 14(d)(2)
of the Exchange Act), other than an affiliate of Peapack or a Subsidiary or an
employee benefit plan established or maintained by Peapack, a Subsidiary or any
of their respective affiliates, is or becomes the beneficial owner (as defined
in Rule 13d-3 of the Exchange Act) directly or indirectly, of securities of
Peapack representing more than thirty percent (30%) of the combined voting power
of Peapack’s then outstanding securities (a “Control Person”), (ii) upon the
consummation of (A) a merger or consolidation of Peapack with or into another
corporation (other than a merger or consolidation which is approved by at least
two-thirds of the Continuing Directors (as hereinafter defined) and the
definitive agreement for which provides that at least two-thirds of the
directors of the surviving or resulting corporation immediately after the
transaction are Continuing Directors (a “Non-Control Transaction”), or (B) a
sale or disposition of all or substantially all of Peapack’s assets, (iv) if
during any one (1) year period , individuals who at the beginning of such period
constitute the Board (the “Continuing Directors”) cease for any reason to
constitute at least a majority thereof or, following a Non-Control Transaction,
a majority of the board of directors of the surviving or resulting corporation;
provided that any individual whose election or nomination for election as a
member of the Board (or, following a Non-Control Transaction, the board of
directors of the surviving or resulting corporation) was approved by a vote of
at least two-thirds of the Continuing Directors then in office shall be
considered a Continuing Director, or (v) upon a sale of (A) common stock of the
Bank if after such sale any person (as such term is used in Section 13(d) and
14(d)(2) of the Exchange Act) other than Peapack, an employee benefit plan
established or maintained by Peapack or a Subsidiary, or an affiliate of Peapack
or a Subsidiary, owns a majority of the Bank’s common stock or (B) all or
substantially all of the Bank’s assets (other than in the ordinary course of
business). No person shall be considered a Control Person for purposes of clause
(i) above if (A) such person is or becomes the beneficial owner, directly or
indirectly, of more than ten percent (10%) but less than twenty-five percent
(25%) of the combined voting power of Peapack’s then outstanding securities if
the acquisition of all voting securities in excess of ten percent (10%) was
approved in advance by a majority of the Continuing Directors then in office or
(B) such person acquires in excess of ten percent (10%) of the combined voting
power of Peapack’s then outstanding voting securities in violation of law and by
order of a court of competent jurisdiction, settlement or otherwise, disposes or
is required to dispose of all securities acquired in violation of law.

195

 



c.          Contract Period. “Contract Period” shall mean the period commencing
the day immediately preceding a Change in Control and ending on the earlier of
(i) the third anniversary of the Change in Control or (ii) the death of the
Executive. For the purpose of this Agreement, a Change in Control shall be
deemed to have occurred at the date specified in the definition of
Change-in-Control.

d.          Exchange Act. “Exchange Act” means the Securities Exchange Act of
1934, as amended.

e.          Good Reason. When used with reference to a voluntary termination by
the Executive of his employment with the Company, “Good Reason” shall mean any
of the following, if taken without the Executive’s express written consent:

(1)          The assignment to the Executive of any duties materially
inconsistent with, or the material reduction of powers or functions associated
with, the Executive’s position, title, duties, responsibilities and status with
the Company immediately prior to a Change in Control; A change in title or
positions resulting merely from a merger of the Company into or with another
bank or company which does not downgrade in any way the Executive’s powers,
duties and responsibilities shall not meet the requirements of this Section;

(2)          A material reduction by the Company in the Executive’s annual base
compensation or bonus opportunity as in effect immediately prior to a Change in
Control;

(3)           The Company’s transfer of the Executive to another geographic
location outside of New Jersey, which is more than twenty (25) miles from his
present office location, except for required travel on the Company’s business to
an extent substantially consistent with the Executive’s business travel
obligations immediately prior to such Change in Control; or

(4)          Any other action or inaction by the Company which constitutes a
material breach of the terms of this Agreement; or

(5)          The failure by the Company to obtain an assumption of the
obligations of the Company to perform this Agreement by any successor to the
Company.

Notwithstanding the foregoing, the Executive shall not have Good Reason for
termination unless (A) the Executive gives written notice of termination for
Good Reason within thirty (30) days after the event giving rise to Good Reason
first occurs, (B) the Company does not correct the action or failure to act that
constitutes the grounds for Good Reason, as set forth in the Executive’s notice
of termination, within thirty (30) days after the date on which the Executive
gives written notice of termination and (C) the Executive actually resigns
within thirty (30) days following the expiration of the cure period.

f.          Subsidiary. “Subsidiary” means any corporation in an unbroken chain
of corporations, beginning with Peapack, if each of the corporations other than
the last corporation in the unbroken chain owns stock possessing fifty percent
(50)% or more of the total combined voting power of all classes of stock in one
of the other corporations in such chain.

196

 



2.          Employment. The Company hereby agrees to employ the Executive, and
the Executive hereby accepts employment, during the Contract Period upon the
terms and conditions set forth herein.

3.          Position. During the Contract Period the Executive shall be employed
in a senior executive position, with duties and responsibilities substantially
similar with the Executive’s duties and responsibilities as in effect
immediately prior to the Change in Control. The Executive shall devote his full
time and attention to the business of the Company, and shall not during the
Contract Period be engaged in any other business activity. This Section shall
not be construed as preventing the Executive from managing any investments of
his which do not require any service on his part in the operation of such
investments.

4.          Cash Compensation. The Company shall pay to the Executive
compensation for his services during the Contract Period as follows:

a.          Base Salary. An annual base salary equal to the annual base salary
in effect as of the Change in Control. The annual salary shall be payable in
installments in accordance with the Company’s usual payroll method.

b.          Annual Bonus. An annual cash bonus award opportunity, equal to at
least the annual cash bonus award opportunity in effect immediately prior to the
Change in Control. Any annual bonus earned by the Executive shall be paid to him
after the end of the fiscal year to which it relates; provided that in no event
shall the Executive’s annual bonus be paid later than March 15 of the fiscal
year following the fiscal year for which it was earned.

c.          Annual Review. The Board of Directors of the Company during the
Contract Period shall review annually, or at more frequent intervals which the
Board determines is appropriate, the Executive’s compensation and shall award
him additional compensation to reflect the Executive’s performance, the
performance of the Company and competitive compensation levels, all as
determined in the discretion of the Board of Directors.

5.          Expenses and Other Benefits.

a.          Expenses. During the Contract Period, the Company shall pay or
reimburse the Executive for all reasonable entertainment, travel or other
expenses incurred by the Executive in connection with the performance of his
duties under this Agreement, subject to the Executive’s presentation of
appropriate documentation in accordance with such procedures as the Company may
from time to time establish.

b.          Retirement or Welfare Benefits. During the Contract Period, the
Executive shall participate in employee retirement and welfare benefit plans
made available to the Company’s senior level executives as a group or to its
employees generally, as such retirement and welfare plans may be in effect from
time to time and subject to the eligibility requirements of the plans. Nothing
in this Agreement shall prevent the Company from amending or terminating any
retirement, welfare or other employee benefit plans or programs from time to
time as the Company deems appropriate.

c.          Other Benefits. During the Contract Period, the Executive shall be
entitled to vacation and sick days, including other fringe benefits and
perquisites, each at the levels commensurate with those provided to other senior
level executives of the Company, in accordance with the Company’s policies as in
effect from time to time.

6.          Termination for Cause. The Company shall have the right to terminate
the Executive for Cause, upon written notice to him of the termination which
notice shall specify the reasons for the termination. In the event of
termination for Cause the Executive shall not be entitled to any further
benefits under this Agreement.

7.          Disability. During the Contract Period if the Executive becomes
permanently disabled so as to qualify for full benefits under the Company’s
then-existing long-term disability insurance policy, or is unable to perform his
duties hereunder for four (4) consecutive months in any twelve (12) month
period, the Company may terminate the employment of the Executive. In such
event, the Executive shall not be entitled to any further benefits under this
Agreement.

8.          Death Benefits. Upon the Executive’s death during the Contract
Period, his estate shall not be entitled to any further benefits under this
Agreement.

197

 



9.          Termination Without Cause or Resignation for Good Reason. The
Company may terminate the Executive without Cause during the Contract Period by
written notice to the Executive providing thirty (30) days notice. The Executive
may resign for Good Reason during the Contract Period upon thirty (30) days’
written notice in accordance with the requirements of Section 1(e). If the
Company terminates the Executive’s employment during the Contract Period without
Cause or if the Executive Resigns for Good Reason, the Company shall pay the
Executive the severance amounts set forth in this Section 9 below, subject to
(i) the Executive’s execution and non-revocation of a written release of all
claims against the Company and all related parties with respect to all matters
arising out of the Executive’s employment by the Company, or the termination
thereof, substantially in the form attached hereto as Exhibit A (the “Release”),
and (ii) the Executive’s continued compliance with the restrictive covenants
referenced in Section 11 below.

a.          The Executive shall receive a lump sum cash severance payments in an
amount equal to (A) 2.0 times the Executive’s annual Base Salary at the rate in
effect at the time of the Executive’s termination, plus (B) 2.0 times the
greater of (i) the Executive’s average annual bonus paid by the Company to the
Executive for the three (3) fiscal years preceding the fiscal year in which the
Executive’s termination of employment occurs, or (ii) the annual bonus paid by
the Company to the Executive for the last completed fiscal year. The severance
amount shall be paid in a lump sum within thirty (30) days of the Executive
Termination of Employment.

b.          Provided that the Executive is eligible for and timely elects COBRA
continuation coverage, during the 18-month period following the Executive’s
termination date, the Company shall reimburse the Executive for the monthly
COBRA cost of continued coverage for the Executive, and, where applicable, his
spouse and dependents, paid by the Executive under the Company’s group health
plan pursuant to Section 4980B of the Code, less the amount that the Executive
would be required to contribute for such health coverage if the Executive were
an active employee of the Company (the “Monthly COBRA Costs”). Following the
foregoing 18-month period, if the Executive secures an individual policy for
health coverage for himself and, where applicable, his spouse and dependents,
the Company will reimburse the Executive for the monthly cost of such coverage
for the period commencing on the first day following the 18-month period and
ending on the last day of the 24-month following the Executive’s termination
date; provided that the amount of the Company’s reimbursement for any month
during this period will not exceed the Monthly COBRA Costs. Notwithstanding the
foregoing, the Company reserves the right to restructure the foregoing continued
coverage arrangement in any manner reasonably necessary or appropriate to avoid
penalties or negative tax consequences to the Company or the Executive, as
determined by the Company in its sole and absolute discretion.

c.          The Executive shall not have a duty to mitigate the damages suffered
by him in connection with the termination by the Company of his employment
without Cause or a resignation for Good Reason during the Contract Period.

d.          Notwithstanding anything contained herein to the contrary, upon
termination of the Executive’s employment for any reason, the Executive shall be
deemed to have automatically resigned from all positions, including as an
officer and, if applicable, as a director or member of the Board and any
committees thereof, or the board of directors or committees of any of the
Company’s subsidiaries or affiliates or any other fiduciary positions with the
Company or its subsidiaries or affiliates.

10.          Resignation Without Good Reason. The Executive shall be entitled to
resign from the employment of the Company at any time during the Contract Period
without Good Reason, but upon such resignation the Executive shall not be
entitled to any additional compensation for the time after which he ceases to be
employed by the Company, and shall not be entitled to any of the other benefits
provided hereunder. No such resignation shall be effective unless in writing
with thirty (30) days notice thereof.

11.          Non-Disclosure of Confidential Information; Non-Competition and
Non-Solicitation.

a.          Non-Disclosure of Confidential Information. Except in the course of
his employment with the Company and in the pursuit of the business of the
Company or any of its subsidiaries or affiliates, the Executive shall not, at
any time during or following the Contract Period, disclose or use, any
confidential information or proprietary data of the Company or any of its
subsidiaries or affiliates. The Executive agrees that, among other things, all
information concerning the identity of and the Company’s relations with its
customers is confidential information.

b.          Non-Compete; Non-Solicitation

198

 



(1)          During the term of the Executive’s employment and for the one year
period commencing on the termination of the Executive’s employment for any
reason whatsoever during the Contract Period (the “Restricted Period”), the
Executive shall not, without express prior written consent of the Company,
directly or indirectly, own or hold any proprietary interest in, or be employed
by or receive remuneration from, any corporation, partnership, sole
proprietorship or other entity (collectively, an “entity”) “engaged in
competition” (as defined below) with the Company or any of its subsidiaries (a
“Competitor”). For purposes of the preceding sentence, (i) the term “proprietary
interest” means direct or indirect ownership of an equity interest in an entity
other than ownership of less than two (2) percent of any class stock in a
publicly-held entity, and (ii) an entity shall be considered to be “engaged in
competition” if such entity is, or is a holding company for or a subsidiary of
an entity which is engaged in the business of (A) providing banking, trust
services, asset management advice, or similar financial services to consumers,
businesses individuals or other entities, and (B) the entity, holding company or
subsidiary maintains any physical offices for the transaction of such business
located within fifty (50) miles of the main office of the Company.

(2)          During the Restricted Period, and for a period of one year
thereafter, the Executive shall not, either directly or indirectly, for himself
or on behalf of or in conjunction with any other person, company, partnership,
corporation or business of whatever nature, (i) call upon any person or entity
which is or has been within twenty four (24) months prior to the termination or
other cessation of the Executive’s employment for any reason, a customer of the
Company or any subsidiary (each a “Customer”) for the direct or indirect purpose
of soliciting or selling deposit, loan or trust products or services or (ii)
induce any Customer to curtail, cancel, not renew, or not continue their
business with the Company or any subsidiary.

(3)          During the Restricted Period, and for a period of one year
thereafter, the Executive shall not, without the express prior written consent
of the Company, directly or indirectly, (i) solicit or assist any third party in
soliciting for employment any person employed by the Company or any of its
subsidiaries at the time of the termination of the Executive’s employment
(collectively, “Employees”), (ii) employ, attempt to employ or materially assist
any third party in employing or attempting to employ any Employee, or (iii)
otherwise act on behalf of any Competitor to interfere with the relationship
between the Company or any of its subsidiaries and their respective Employees.

(4)          The Executive acknowledges that the restrictions contained in this
Section 11 are reasonable and necessary to protect the legitimate interests of
the Company and that any breach by the Executive of any provision contained in
this Section 11 will result in irreparable injury to the Company for which a
remedy at law would be inadequate. Accordingly, the Executive acknowledges that
the Company shall be entitled to temporary, preliminary and permanent injunctive
relief against the Executive in the event of any breach or threatened breach by
the Executive of the provisions of this Section 11, in addition to any other
remedy that may be available to the Company whether at law or in equity. With
respect to any provision of this Section 11 finally determined by a court of
competent jurisdiction to be unenforceable, such court shall be authorized to
reform this Agreement or any provision hereof so that it is enforceable to the
maximum extent permitted by law. If the covenants of Section 11 are determined
to be wholly or partially unenforceable in any jurisdiction, such determination
shall not be a bar to or in any way diminish the Company’s right to enforce such
covenants in any other jurisdiction and shall not bar or limit the
enforceability of any other provisions.

c.          Specific Performance. The Executive agrees that the Company does not
have an adequate remedy at law for the breach of this Section and agrees that he
shall be subject to injunctive relief and equitable remedies as a result of the
breach of this Section. The invalidity or unenforceability of any provision of
this Agreement shall not affect the force and effect of the remaining valid
portions.

d.          Survival. This Section shall survive the termination of the
Executive’s employment hereunder and the expiration of this Agreement. The
Company shall not be required to post any bond or other security in connection
with any proceeding to enforce the provisions of this Section 11.

12.          Section 280G of the Code.

a.          Anything in this Agreement to the contrary notwithstanding, in the
event that a Change in Control occurs and it shall be determined that any
payment or distribution by the Company to or for the benefit of the Executive,
whether paid or payable or distributed or distributable pursuant to the terms of
this Agreement or otherwise (“Total Payments”) would otherwise exceed the amount
(the “Safe Harbor Amount”) that could be received by the Executive without the
imposition of an excise tax under Section 4999 of Code, then the Total Payments
shall be reduced to the extent, and only to the extent, necessary to assure that
their aggregate present value, as determined in accordance the applicable
provisions of Section 280G of the Code, does not exceed the greater of the
following dollar amounts (the “Benefit Limit”):

199

 



(1)          the Safe Harbor Amount, or

(2)          the greatest after-tax amount payable to the Executive after taking
into account any excise tax imposed under Section 4999 of the Code on the Total
Payments.

b.          All determinations to be made under this Section 12 shall be made by
an independent public accounting firm chosen by the Company (the “Accounting
Firm”). In determining whether such Benefit Limit is exceeded, the Accounting
Firm shall make a reasonable determination of the value to be assigned to the
restrictive covenants in effect for the Executive pursuant to Section 11 this
Agreement, and the amount of the Executive’s potential parachute payment under
Section 280G of the Code shall reduced by the value of those restrictive
covenants to the extent consistent with Section 280G of the Code. All of the
fees and expenses of the Accounting Firm in performing the determinations
referred to in this Section 12 shall be borne solely by the Company.

c.          To the extent a reduction to the Total Payments is required to be
made in accordance with this Section 12, such reduction and/or cancellation of
acceleration of equity awards shall occur in the order that provides the maximum
economic benefit to the Executive. In the event that acceleration of equity
awards is to be reduced, such acceleration of vesting also shall be canceled in
the order that provides the maximum economic benefit to the Executive.
Notwithstanding the foregoing, any reduction shall be made in a manner
consistent with the requirements of Section 409A of the Code and where two
economically equivalent amounts are subject to reduction but payable at
different times, such amounts shall be reduced on a pro rata basis, but not
below zero.

13.          Term and Effect Prior to Change in Control.

a.          Term. Except as otherwise provided for hereunder, this Agreement
shall commence on the date hereof and shall remain in effect for a period of
three (3) years from the date hereof (the “Initial Term”) or until the end of
the Contract Period, whichever is later. The Initial Term shall be automatically
extended for an additional one year period on the anniversary date hereof (so
that the Initial Term is always three (3) years) unless, prior to a Change in
Control, the Board notifies the Executive in writing at any time that the
Contract is not so extended, in which case the Initial Term shall end upon the
later of (i) three (3) years after the date hereof, or (ii) two (2) years after
the date of such written notice.

b.          No Effect Prior to Change in Control. This Agreement shall not
affect any rights of the Company to terminate the Executive prior to a Change in
Control or any rights of the Executive granted in any other agreement or
contract or plan with the Company. The rights, duties and benefits provided
hereunder shall only become effective upon and after a Change in Control. If the
full-time employment of the Executive by the Company is ended for any reason
prior to a Change in Control, this Agreement shall terminate automatically and
thereafter be of no further force and effect.

14.          Severance Compensation and Benefits Not in Derogation of Other
Benefits. Anything to the contrary herein contained notwithstanding, the payment
or obligation to pay any monies, or granting of any benefits, rights or
privileges to the Executive as provided in this Agreement shall not be in lieu
or derogation of the rights and privileges that the Executive now has or will
have under any plans or programs of or agreements with the Company, except that
if the Executive received any payment hereunder, he shall not be entitled to any
payment under the Company’s severance policies for officers and employees or
under any employment agreement between the Executive and the Company.

15.          Payroll and Withholding Taxes. All payments to be made or benefits
to be provided hereunder by the Company shall be subject to applicable federal
and state payroll or withholding taxes.

16.          Application of Section 409A of the Code.

a.          This Agreement shall be interpreted to avoid any penalty sanctions
under Section 409A of the Code. If any payment or benefit cannot be provided or
made at the time specified herein without incurring sanctions under Section 409A
of the Code, then such benefit or payment shall be provided in full (to extent
not paid in part at earlier date) at the earliest time thereafter when such
sanctions shall not be imposed. For purposes of Section 409A of the Code, all
payments to be made upon a termination of employment under this Agreement may
only be made upon the Executive’s “separation from service” (within the meaning
of such term under Section 409A of the Code), each payment made under this
Agreement shall be treated as a separate payment, and the right to a series of
installment payments under this Agreement shall be treated as a right to a
series of separate payments. In no event shall the Executive, directly or
indirectly, designate the fiscal year of payment, except as permitted under
Section 409A of the Code. Notwithstanding any provision of this Agreement to the
contrary, with respect to amounts under this Agreement are nonqualified deferred
compensation subject to Section 409A, in no event shall the timing of the
Executive’s execution of the Release, directly or indirectly, result in the
Executive designating the calendar year of payment, and if a payment that is
subject to execution of the Release could be made in more than one taxable year,
payment shall be made in the later taxable year.

200

 



b.          Notwithstanding anything herein to the contrary, if, at the time of
the Executive’s termination of employment with the Company, the Company has
securities which are publicly traded on an established securities market and the
Executive is a “specified employee” (as such term is defined in Section 409A of
the Code) and it is necessary to postpone the commencement of any payments or
benefits otherwise payable under this Agreement as a result of such termination
of employment to prevent any accelerated or additional tax under Section 409A of
the Code, then the Company shall postpone the commencement of the payment of any
such payments or benefits hereunder (without any reduction in such payments or
benefits ultimately paid or provided to the Executive) that are not otherwise
paid first within the ‘short-term deferral exception’ under Treas. Reg.
§1.409A-1(b)(4), and then under the ‘separation pay exception’ under Treas. Reg.
§1.409A-1(b)(9)(iii), until the first payroll date that occurs after the date
that is 6 months following the Executive’s “separation of service” (as such term
is defined under code Section 409A of the Code) with the Company. If any
payments are postponed due to such requirements, such postponed amounts shall be
paid in a lump sum to the Executive on the first payroll date that occurs after
the date that is six (6) months following Executive’s separation of service with
the Company. If the Executive dies during the postponement period prior to the
payment of postponed amount, the amounts withheld on account of Section 409A of
the Code shall be paid to the personal representative of the Executive’s estate
within sixty (60) days after the date of the Executive’s death.

c.          All reimbursements and in-kind benefits provided under this
Agreement shall be made or provided in accordance with the requirements of
Section 409A of the Code, including, where applicable, the requirement that (i)
any reimbursement shall be for expenses incurred during the Executive’s lifetime
(or during a shorter period of time specified in this Agreement), (ii) the
amount of expenses eligible for reimbursement, or in kind benefits provided,
during a calendar year may not affect the expenses eligible for reimbursement,
or in kind benefits to be provided, in any other calendar year, (iii) the
reimbursement of an eligible expense shall be made on or before the last day of
the calendar year following the year in which the expense is incurred and (iv)
the right to reimbursement or in kind benefits is not subject to liquidation or
exchange for another benefit.

17.          Recoupment Policy. The Executive agrees that the Executive will be
subject to any compensation clawback or recoupment policies that may be
applicable to Executive as an employee of the Company, as in effect from time to
time and as approved by the Board or a duly authorized committee thereof,
whether or not approved before or after the Effective Date of this Agreement.

18.          Severability. If any provision of this Agreement or application
thereof to anyone or under any circumstances is adjudicated to be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect any other provision or application of this Agreement which can be given
effect without the invalid or unenforceable provision or application and shall
not invalidate or render unenforceable such provision or application in any
other jurisdiction. If any provision is held void, invalid or unenforceable with
respect to particular circumstances, it shall nevertheless remain in full force
and effect in all other circumstances.

19.          Section Headings. The Section headings herein have been inserted
for convenience of reference only and shall in no way modify or restrict any of
the terms or provisions hereof. When the context admits or requires, words used
in the masculine gender shall be construed to include the feminine, the plural
shall include the singular, and the singular shall include the plural.

20.          Dispute Resolution. At the option of either the Company or the
Executive, any dispute, controversy or question arising under, out of or
relating to this Agreement, the Executive’s employment or termination of
employment, including but not limited to any and all statutory claims involving
workplace discrimination or wrongful discharge, but excluding claims pursuant to
Section 11 hereof, shall be referred for decision by arbitration in the State of
New Jersey by a neutral arbitrator mutually selected by the parties hereto. Any
arbitration proceeding shall be governed by the Rules of the American
Arbitration Association then in effect or such last in effect (in the event such
Association is no longer in existence). If the parties are unable to agree upon
such a neutral arbitrator within twenty one (21) days after either party has
given the other written notice of the desire to submit the dispute, controversy
or question for decision as aforesaid, then either party may apply to the
American Arbitration Association for a final and binding appointment of a
neutral arbitrator; however, if the American Arbitration Association is not then
in existence or does not act on the matter within forty five (45) days of any
such application, either party may apply to a judge of the local court where the
Bank is headquartered for an appointment of a neutral arbitrator to hear the
parties and such judge is hereby authorized to make such appointment. In the
event that either party exercises the right to submit a dispute, controversy or
question arising hereunder to arbitration, the decision of the neutral
arbitrator shall be final, conclusive and binding on all interested persons and
no action at law or in equity shall be instituted or, if instituted, further
prosecuted by either party other than to enforce the award of the neutral
arbitrator. The award of the neutral arbitrator may be entered in any court that
has jurisdiction. The Executive and the Company shall each bear all their own
costs (including the fees and disbursements of counsel) incurred in connection
with any such arbitration and shall each pay one-half of the costs of any
arbitrator.

201

 



21.          Miscellaneous. This Agreement is the joint and several obligation
of the Bank and Peapack. The terms of this Agreement shall be governed by, and
interpreted and construed in accordance with the provisions of, the laws of New
Jersey. This Agreement supersedes all prior agreements and understandings with
respect to the matters covered hereby, including expressly any prior agreement
with the Company concerning change-in-control benefits. The amendment or
termination of this Agreement may be made only in a writing executed by the
Company and the Executive, and no amendment or termination of this Agreement
shall be effective unless and until made in such a writing. This Agreement shall
be binding upon any successor (whether direct or indirect, by purchase, merge,
consolidation, liquidation or otherwise) to all or substantially all of the
assets of the Company. This Agreement is personal to the Executive and the
Executive may not assign any of his rights or duties hereunder but this
Agreement shall be enforceable by the Executive’s legal representatives,
executors or administrators. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, and it shall not be
necessary in making proof of this Agreement to produce or account for more than
one such counterpart.

(signature page to follow)

202

 

IN WITNESS WHEREOF, Peapack-Gladstone Bank and Peapack-Gladstone Financial
Corporation each have caused this Agreement to be signed by their duly
authorized representatives pursuant to the authority of their Boards of
Directors, and the Executive has personally executed this Agreement, all as of
the day and year first written above.

 



ATTEST:   PEAPACK-GLADSTONE     FINANCIAL CORPORATION             By:   ,
Secretary   ______________________________, Chairman         ATTEST:  
PEAPACK-GLADSTONE BANK                     By:   , Secretary  
______________________________, Chairman         WITNESS:                      
    ______________________________, Executive



203

 

 











EXHIBIT A

 

FORM OF RELEASE

  

204

 







